DETAILED ACTION
This action is in response to Applicant’s submission dated January 20, 2021; in which Applicant elected a species without traverse for search purposes only.  Once the species was not found in the art, the full scope of the invention was searched in the art.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The term "target temperature" in claims 2-4 is a relative term which renders the claim indefinite.  The term "target temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case the term is used to describe the temperature that a solution is heated to (e.g. claim 2 recites "wherein said step for catalyzing comprises heating said solvent containing said amino acid to a target temperature”.  There is no definition of what Applicant intends the "target temperature" to be and as such a person of ordinary skill in the art could interpret the phrase in multiple ways.  The metes and bound of the intended subject matter cannot be determined.  
about" in claims 2 and 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case the term “about” is used to describe a time (e.g. about 4-6 hours).  Based on the use of this term can the time be 3.5 hours or 3.75 hours?  What is the range that Applicant intends for "about" to encompass?  Based on the lack of clarity in the claim language the metes and bounds of the intended subject matter cannot be determined. 
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case the term is used to describe the completeness of a reaction (e.g. substantially complete).  The instant specification states "the term "substantially complete" as used herein with regard to the synthesis of the present invention refers to at least about 80% of the starting material being consumed within the prescribed time period" (page 6, paragraph [0026]).  This does not clearly define the term because the definition includes the relative phrase "at least about".  In the definition, would consumption of 75% of the starting material be considered substantially complete?  What about 79%?  Based on the lack of clarify in the claim language the metes and bounds of the intended subject matter cannot be determined. 

Claim Rejections - 35 USC § 112 Sixth Paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that pre-AIA  35 U.S.C. 112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office action.
Claim limitation “step for catalyzing" has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “step for” coupled with functional language “catalyzing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. 112, sixth paragraph limitation: catalysts selected from the group consisting of sulfuric acid, phosphoric acid and phosphorus pentoxide (page 3, paragraph [0008]) as well as equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation treated under pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al., U.S. Patent No. 5,503,852 in view of Galinsky et al., Journal of the American Pharmaceutical Association, Vol. XLVI (7), 391-393 (1957).
Determining the scope and contents of the prior art: 

Galinsky teaches synthesis of diketopiperazines using polyphosphoric acid.  Specifically Galinsky teaches conversion of an α-amino acid to its corresponding 2,5-diketopiperazine by heating the amino acid with a suitable dehydrating agent such as polyphosphoric acid and phosphorus pentoxide (abstract and page 392, experimental section; instant claim 6.
Ascertaining the differences between the prior art and the claims at issue:
Steiner fails to teach specific reaction conditions claimed such as the specific catalysts and reaction times claimed.  
Resolving the level of ordinary skill in the pertinent art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner's position (M.D., Ph.D., or those with advanced degrees and the requisite experience in the preparation of diketopiperazine derivatives). 
Considering objective evidence present in the application indicating obviousness or nonobviousness:
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Here one or more of rationales (B), (F) and (G) apply.
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention was made to combine the disclosure of Steiner in view of the teachings of Galinsky to create the instant invention.  Both references teach the preparation of diketopiperazines via acid catalysis and Steiner teaches benefits to the use of acid catalysis.  Based on the fact that employing a protected amino acid in an acid catalysis of a diketopiperazine is known in the art as disclosed by Steiner, and Galinsky teaches that phosphoric acid is another acid useful in the synthesis of diketopiperazine, a person of ordinary skill in the art would have had a reasonable 
The combined disclosure of Steiner in view of Galinsky fails to teach the recited reaction times claimed; however, it would have been prima facie obvious to one of ordinary skill in the art to modify the amount of time of each reaction step as a mere matter of routine optimization to achieve maximum yield and/or selectivity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 °C and 80 °C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 °C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  In light of the foregoing discussion, Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,604,491 (US ‘491).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘491 claims the synthesis of N-protected 3,6-bis-[4-aminoalkyl]-2,5-diketopiperazine by heating a solution of an amino acid having a free α-amine group and a protected amine group, and means for catalyzing dehydrative cyclocondensation of said amino acid.  US ‘491 teaches that said solution is heated to a target temperature between 160°C and 170°C (instant claim 5), which is achieved in 4-6 hours (instant claims 2-3) and is maintained for up to 8 hours (instant claim 4).  Claim 6 of (US ‘491) teaches that the catalyst is selected from phosphoric acid, sulfuric acid and phosphorus pentoxide (instant claim 6).  
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-13 of U.S. Patent No. 9,796,688 (US ‘688).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘688 claims the synthesis of N-protected 3,6-bis-[4-aminoalkyl]-2,5-diketopiperazine by heating a instant claim 5), which is achieved in 4-6 hours (instant claims 2-3) and is maintained for up to 8 hours (instant claim 4).  Claim 4 of (US ‘688) teaches that the catalyst is selected from phosphoric acid, sulfuric acid and phosphorus pentoxide (instant claim 6).  
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13 and 16-24 of U.S. Patent No. 9,346,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference teaches a method of preparing N-protected 3,6-bis[4-aminoalkyl]-2,5-diketopiperazine by heating a solution comprising N-benzyloxycarbonyl-lysine (amino acid having a free amino group and a protected amino group) and phosphorus pentoxide (catalyst).  Claims 2 and 13 of the reference teach the temperature of the reaction is between 160°C and 170°C (instant claim 5).  Claims 7-10 and 17-20 teach the reaction times (instant claims 2-4) and claims 21-23 of the reference teach the catalysts (instant claim 6).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-16, 19-21, and 24 of U.S. Patent No. 7,709,639 (US ‘639).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘639 claims the synthesis of N-protected bis-3,6-[4-aminobutyl]-2,5-diketopiperazine by heating a solution of amino protected lysine in the presence of a catalyst selected from phosphoric acid, sulfuric acid and phosphorus pentoxide (instant claim 6).  Claims 8 and 11 of US ‘639 teach the reaction temperature to be between 160°C and 170°C (instant claim 5).  Claims 9 and 12-15 teach the reaction times (instant claims 2-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932